DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 05/13/2022, with respect to claims 1-12 have been fully considered and are persuasive.  The 103 rejection of claims 1-12 has been withdrawn. 
Applicant’s arguments, see pages 7-10, filed 05/13/2022, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).  The new found prior art shows both (1) heating both sides of the sheet; and (2) heating the face opposite the face with liquid to a higher temperature.  Examiner relies on Ueda to teach heating opposite sides of the sheet and Suzuki to teach the use of a second heater at a higher temperature to heat the face opposite the face with liquid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2018/0339528 ) in view of Suzuki (US 20180/0056673).
With regard to claim 1, Ueda discloses a heating device (64) comprising:
a first heater member (64a) [first dryer roller; Para. 0063] configured to heat a sheet (S) [Para. 0063] on a liquid applied face of the sheet (S1); and
a second heater member(64b) [second dryer roller; Para. 0063] configured to heat the sheet on an opposite face which is opposite the liquid applied face of the sheet (S2).
Ueda does not explicitly disclose a temperature of the second heater member to heat the sheet being higher than a temperature of the first heater member to heat the sheet. 
However, Suzuki teaches a temperature of the second heater member (28) [third heater; Para. 0039] to heat a sheet (S) [medium; Para. 0039] being higher than a temperature of a first heater member (27) [second heater; Para. 0039] to heat the sheet [third heater is set to a temperature higher than that of the second heater; Para. 0039].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the second heater of Ueda to heat the sheet at a temperature higher than the temperature of the first heater as taught by Suzuki in order to cause the inks having been landed on the medium to be completely and promptly dried and adhered onto the medium. [Para. 0040]
With regard to claim 2, Ueda’s modified heating device discloses all the limitations of claim 1, and Ueda also discloses wherein the first heater heat member and the second heater heat member are disposed to convey the sheet while holding the sheet between the first heater heat member and the second heater heat member. [Para. 0091]
With regard to claim 3, Ueda’s modified heating device discloses all the limitations of claim 1, and Ueda also discloses wherein the first heater heat member is a heat rotator (64a) [dryer roller; Para. 0063] inside which a heat source (64e) [heaters; Para. 0151; Fig. 11] is disposed, and wherein the second heater heat member is a heat rotator (64b) inside which another heat source (64m) [Para. 0152; Fig. 11] is disposed.
With regard to claim 4, Ueda’s modified heating device discloses all the limitations of claim 1, and Ueda also discloses further comprising a plurality of belt supports (64h) [support rollers; Para. 0140; Fig. 9A], wherein the second heater heat member is an endless belt (64i) [Fig. 9A] rotatably wound around the plurality of belt supports.
With regard to claim 5, Ueda’s modified heating device discloses all the limitations of claim 4, further comprising a pressing member (64h) configured to press an outer circumferential surface of the belt between the plurality of belt supports.
With regard to claim 6, Ueda’s modified heating device discloses all the limitations of claim 4, and Ueda also discloses wherein the first heater heat member and each of the plurality of belt supports are spaced away from each other in a conveyance direction of the sheet and are in contact with the belt separately. [Fig. 9A]
With regard to claim 7, Ueda’s modified heating device discloses all the limitations of claim 1, and Ueda also discloses wherein at least one of the temperature of the first heater heat member to heat the sheet and the temperature of the second heater heat member to heat the sheet is adjustable according to an amount of ink application to the sheet [control means performs control on the changing means according to the distribution of the ink ejection amounts acquired; Para. 0003].
With regard to claim 9, Ueda discloses a liquid applying apparatus (1) [inkjet recording apparatus; Para. 0027] comprising: a liquid applier (30) [image forming device; Para. 0027] configured to apply liquid [ink; Para. 0031] to a sheet (S) [Para. 0027]; and the heating device according to claim 1.
With regard to claim 10, Ueda discloses an image forming apparatus (1) [inkjet recording apparatus; Para. 0027] comprising: an image forming device (30) [Para. 0027] configured to form an image on a sheet (S) [Para. 0027] with liquid [ink; Para. 0031]; and the heating device according to claim 1.
With regard to claim 11, Ueda discloses a post-processing apparatus (61) [de-curling device; Para. 0253] comprising: the heating device according to claim 1 [Fig. 2]; and Ueda also discloses a post-processing device configured to perform a post-processing operation to a sheet that has passed the heating device [Para. 0253].
With regard to claim 12, Ueda also discloses a conveying device (60) [conveyor device; Para. 0027] comprising: the heating device according to claim 1; and a conveyance passage (65,66) [guide passages; Para. 0072] configured to convey a sheet that has passed the heating device, to a post-processing device configured to perform a post-processing operation to the sheet.
With regard to claim 13, Ueda’s modified heating device discloses all the limitations of claim 1, and Ueda also discloses wherein: the first heater and the second heater are directly opposite each other [Fig. 4A] and simultaneously heat a portion of the liquid applied face of the sheet and a portion of the opposite face of the sheet which are directly opposite to each other.[Fig. 4A]
With regard to claim 14, Ueda discloses a heating device comprising:
a first means for heating (64a) a sheet  (S) on a liquid applied face of the sheet [Fig. 2]; and
a second means (64b) for heating the sheet on an opposite face opposite the liquid applied face of the sheet [Fig. 2]
Ueda does not explicitly disclose the temperature of the second means for heating the sheet being higher than a temperature of the first means for heating the sheet so that the opposite face is heated to a higher temperature than the liquid applied face is heated.
However, Suzuki teaches a temperature of the second means (28) [third heater; Para. 0039] for heating a sheet (S) [medium; Para. 0039] being higher than a temperature of a first means (27) [second heater; Para. 0039] for heating the sheet [third heater is set to a temperature higher than that of the second heater; Para. 0039] so that the opposite face is heated to a higher temperature than the liquid applied face is heated
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the second means for heating a sheet of Ueda to heat the sheet at a temperature higher than the temperature of the first means for heating the sheet as taught by Suzuki in order to cause the inks having been landed on the medium to be completely and promptly dried and adhered onto the medium. [Para. 0040]
With regard to claim 15, Ueda’s modified heating device discloses all the limitations of claim 14,  and Ueda also disclose wherein: the first means for heating and the second means for heating are to convey the sheet while holding the sheet between the first means for heating and the second means for heating. [Para. 0063; Fig. 4A]
With regard to claim 16, Ueda’s modified heating device discloses all the limitations of claim 14, and Ueda also discloses wherein: the first means for heating and the second means for heating are directly opposite each other and simultaneously heat a portion of the liquid applied face of the sheet and a portion of the opposite face of the sheet which are directly opposite to each other. [Fig. 4A]
With regard to claim 17, Ueda’s modified heating device according to claim 1, and Suzuki also discloses wherein: the second heater heats the opposite face to a temperature higher a temperature than a temperature the first heater heats the liquid applied face. [Para. 0039]

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2018/0339528 ) in view of Suzuki (US 2018/0056673) as applied to claim 1 above, and further in view of Toyo (US 2016/167,403).
With regard to claim 8, Ueda’s modified heating device discloses all the limitations of claim 1, but does not disclose wherein a difference between the temperature of the first heater heat member to eat the sheet and the temperature of the second heater heat member to heat the sheet is smaller with a smaller amount of ink application to the sheet than with a larger amount of ink application to the sheet.
However, Toya teaches wherein a difference between the temperature of the first heat member (Tfa (T1a)) to heat a sheet (12) and the temperature of the second heat member (Tfb) to heat the sheet is smaller with a smaller amount of ink application to the sheet than with a larger amount of ink application to the sheet. [Para. 0073; Fig. 7; See also Para. 0057].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the first heat member and the second heat member so that the difference between the temperature is smaller with a smaller amount of ink in order to evaporate the moisture contained in the ink applied to the first surface regardless of the heat resistance of the printing material. [Toya; Para. 0072].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853